DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Curtis et al (US 5492673), hereinafter referred to as Curtis ‘673.
Regarding Claim 1, Curtis ‘673 teaches a method for determining the volume of a liquid sample having a known optical absorbance at a defined wavelength or optical spectrum (see abstract, which discloses that “The volume of the aliquot is calculated from the absorbance of the mixture and the optical pathlength of the container.”), the method comprising: 
measuring an absorbance of a first volume of a liquid sample (referred to as an aliquot) in a destination vessel based on an optical beam passing through the first volume of the liquid sample in the destination vessel (referred to as container in which the sample/aliquot is received), wherein the optical beam (the optical pathlength) crosses an unconstrained liquid surface (see Col. 4, lines 13-18, Col. 11, lines 39-67 and Figure 6 (specifically step 122);
 dispensing (pipetting) a second volume of the liquid sample into the destination vessel (as is described in step 114 of Figure 6); measuring an absorbance of the first and second volumes of the liquid sample in the destination vessel based on the optical beam passing through the first and second volumes of the liquid sample in the destination vessel (using a photometer), wherein the optical beam crosses the unconstrained liquid surface (as described in step 118, see Col. 11, line 57 – Col. 12, line 31); and 
determining the second volume of the liquid sample based on a difference of the measurements of the absorbance (i.e. A(1) – A(0)) of the first volume and the absorbance of the first and second volumes (see Col. 9, line 67 – Col.10, line 13 and Col. 11, line 57 – Col. 12, line 31, wherein equation 8 is utilized to determine the volumes) .
Regarding Claim 2, Curtis ‘673 teaches dispensing (pipetting) the first volume of the liquid sample into the destination vessel before measuring the absorbance of the first volume (see Col. 11, lines 39-45 and Figure 6, which shows that the dispensing step 114 occurs before absorbance is measured (in step 118)).
Claim(s) 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Curtis et al (US PGPub 20090250664) cited on the IDS, and hereinafter Curtis ‘664
Regarding Claim 1, Curtis ‘664 teaches a method for determining the volume of a liquid sample having a known optical absorbance at a defined wavelength or optical spectrum (see [0003]) the method comprising: 
measuring an absorbance of a first volume of a liquid sample (such as liquid 21) in a destination vessel (referred to as sample holder 20) based on an optical beam passing through the first volume of the liquid sample in the destination vessel, wherein the optical beam (the optical pathlength) crosses an unconstrained liquid surface (using the Beer Lambert law identified in equation (0.1))(see [0024], [0031] and [0055]);
 dispensing (using a liquid dispenser 100) a second volume of the liquid sample into the destination vessel (see [0025]));
 measuring an absorbance of the first and second volumes of the liquid sample in the destination vessel based on the optical beam passing through the first and second volumes of the liquid sample in the destination vessel (using a spectrophotometer 30), wherein the optical beam crosses the unconstrained liquid surface (see [0031] and [0055]-[0056]); and 
determining the second volume (i.e the nth volume) of the liquid sample based on a difference of the measurements of the absorbance (using equation (0.5))(see [0057]-[0059]) .
Regarding Claim 2, Curtis ‘664 teaches dispensing (using liquid dispenser 100) the first volume of the liquid sample into the destination vessel before measuring the absorbance of the first volume (see [0025]). 
Regarding Claim 3, Curtis ‘664 teaches aspirating the first volume and aspirating the second volume from a source vessel (using liquid dispenser 100) prior to dispensing the first volume and dispensing the second volume, respectively (see [0025] and [0082]).
Regarding Claim 4, Curtis ‘664 teaches that the liquid sample comprises a known concentration of a light-absorbing dye (see [0013]).
Regarding Claim 5, Curtis ‘664 teaches dispensing a third volume of the liquid sample (since [0074] recites a sample with a third dye) into the destination vessel (sample holder 20); measuring an absorbance of the first, second and third volumes of the liquid sample in the destination vessel based on the optical beam passing through the first, second and third volumes of the liquid sample in the destination vessel, wherein the optical beam crosses the unconstrained liquid surface; and determining the third volume of the liquid sample based on a difference of the measurements of the absorbance of the first and second volumes and the absorbance of the first, second and third volumes (see [0059] and claims 7, 13 and 21).
Regarding Claim 7, Curtis ‘664 teaches a method for determining the volume of a liquid sample having a known optical absorbance at a defined wavelength or optical spectrum (see [0003]) the method comprising: 
measuring an absorbance of a first volume of a liquid sample (such as liquid 21) in a destination vessel (referred to as sample holder 20) based on an optical beam passing through the first volume of the liquid sample in the destination vessel, wherein the optical beam (the optical pathlength) crosses an unconstrained liquid surface (using the Beer Lambert law identified in equation (0.1))(see [0024], [0031] and [0055]);
 dispensing (using a liquid dispenser 100) a second volume of the liquid sample into the destination vessel (see [0025]));
 aspirating a second volume of the liquid sample from the vessel (see [0025]); 
measuring an absorbance of a first remaining volume of the liquid sample in the vessel after the aspiration of the second volume based on the optical beam passing through the first remaining volume, wherein the optical beam crosses the unconstrained liquid surface and wherein the first remaining volume is defined as a difference between the first and second volumes (see [0031] and [0055]-[0056]); and 
determining the second volume (i.e the nth volume) of the liquid sample based on a difference of the measurements of the absorbance  of the first volume and the absorbance of the first remaining volume (using equation (0.5))(see [0057]-[0059]) .
Regarding Claim 8, Curtis ‘664 teaches that the liquid sample comprises a known concentration of a light-absorbing dye (see [0013]).
Regarding Claim 9, Curtis ‘664 teaches dispensing a third volume of the liquid sample (since [0074] recites a sample with a third dye) into the destination vessel (sample holder 20); measuring an absorbance of the first, second and third volumes of the liquid sample in the destination vessel based on the optical beam passing through the first, second and third volumes of the liquid sample in the destination vessel, wherein the optical beam crosses the unconstrained liquid surface; and determining the third volume of the liquid sample based on a difference of the measurements of the absorbance of the first and second volumes and the absorbance of the first, second and third volumes (see [0059] and claims 7, 13 and 21).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis ‘664 as applied to claims 1 and 7 above, and further in view of Curtis et al (US PGPub 20030107738), as cited on the IDS and referred to as Curtis ‘738.
Regarding Claims 6 and 10, Curtis ‘664 does not teach that the unconstrained liquid surface has a meniscus shape.
However, the analogous art of method and apparatus for measuring and calibrating the measurement of small volumes of liquids, Curtis ‘738 teaches  a method and apparatus for measuring and calibrating the measurement of a liquid volume. The liquid volume can be delivered from one or a multiplicity of orifices or tips simultaneously or sequentially (see [0001]). Furthermore, Curtis ‘738 teaches providing a multi-well plate, providing a sample solution having an unknown volume and contained in a well of the multi-well plate, and maintaining a contact angle from about 80 to 100 degrees between a meniscus of the sample solution and the well (see [0014]). In addition, Curtis ‘738 teaches that in a small cell such as a microtiter plate well, the liquid typically interacts with the material of the cell wall causing the liquid surface or meniscus to be non-planar and that for a given volume of liquid in the well, a convex meniscus will produce a longer path length and a concave meniscus will produce a shorter path length. Thus, a calculation of the amount of liquid in the well based on a measurement of this path length by optical means will give different results in the two cases (see [0029]-[0030]). It would have been obvious to ordinary skill in the art to have the unconstrained liquid surface be in the shape of a meniscus to produce an appropriate path length for volume measurements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797